Citation Nr: 1544913	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-24 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to June 27, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 50 percent for PTSD.

3. Entitlement to an initial compensable rating for hypertension.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to May 1970.  He is the recipient of the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued in August 2013, November 2013, and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2014 the Veteran, through his attorney, raised the issue of entitlement to special monthly compensation (SMC) based on loss of use of creative organ.  This issue has not been addressed by the RO and so is referred to the RO for appropriate action.

The issues of entitlement to an increased initial rating for PTSD, entitlement to a compensable initial rating for hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1. The Veteran filed an original claim for service connection for PTSD on May 4, 2000, which was denied in an unappealed rating decision issued in May 2001. 
 
 2. In June 2007, the Veteran filed a claim to reopen the previously denied claim seeking service connection for PTSD, and service connection was granted in a Board decision issued in March 2013. 
 
 3. Service personnel records submitted by the Veteran in June 2007 were not of record at the time of the prior final denial in May 2001 and were, at least in part, the basis for the subsequent grant of service connection for PTSD.

CONCLUSION OF LAW

The criteria for an effective date of May 4, 2000, but no earlier, for the grant of service connection for PTSD have been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.400(q) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant an effective date of May 4, 2000 for the grant of service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015)) and the implementing regulations.

The Veteran contends that he is entitled to an effective date of May 4, 2000 for the grant of service connection for PTSD.  Specifically, the Veteran argues that, as his claim was granted subsequent to his submission of service personnel records previously not associated with the claims file, the effective date for service connection should be retroactive to the original claim for service connection. 

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(2). 

However, there are additional regulations to be considered when the new evidence is contained within service department records.  Where the claim is reopened on the basis of new and material evidence from service reports, the VA has consistently treated it as a true "reopening" of the original claim.  That is, a review of the former disposition is conducted in light of the service department reports, which are considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim. See 38 C.F.R. § 3.400(q)(2); VA G.C. Digested Opinion, July 17, 1984 (stating that section 3.400(q)(2) reflects a longstanding VA policy treating supplemental service department reports correcting prior erroneous reports as providing a basis for an award of benefits based on the Veteran's original claim). 

Service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. 
 § 3.156(c)(1).  

Where the new and material evidence consists of a supplemental report from the service department received before or after the decision has become final, the former decision will be reconsidered by the agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have not been located and forwarded to VA. The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as may be affected by the filing date of the original claim. 38 C.F.R. § 3.156(c). 

In this case, the Veteran's original claim of entitlement to service connection for PTSD was received on May 4, 2000, and denied in a May 2001 rating decision.  The evidence at that time consisted of the Veteran's service treatment records and post-service private treatment notes, and his DD Form 214 showing that he had received the Combat Action Ribbon.  There was no competent evidence of record showing a diagnosis of PTSD, and the claim was denied in a May 2001 rating decision which the Veteran did not appeal.  

On June 27, 2007, the Veteran submitted a claim to reopen the previously denied claim.  The RO denied reopening of the claim in a November 2007 rating decision, then reopened the claim and denied it on the merits in a November 2008 Supplemental Statement of the Case (SSOC).  In a March 2013 decision, the Board reopened and granted the claim for service connection for PTSD.  In an August 2013 rating decision, the RO assigned an effective date of June 27, 2007 for the grant of service connection for PTSD.  

In the March 2013 Board decision, the newly submitted evidence cited includes service personnel records provided by the Veteran and VA and private treatment records.  In addition, the Veteran supplied information from www.VirtualWall.com that documents the units and dates and circumstances of death of four service members.  A May 2012 letter from the Veteran's treating psychologist states that the Veteran's PTSD diagnosis is specifically associated with the deaths of two of those service members who were superior officers.  The service personnel records submitted by the Veteran establish that he was in the same unit as each of those superior officers at the time of the officer's death.  Thus, even though the Veteran was considered to have a verified in-service stressor because he has a Combat Action Ribbon, verification of the specific stressors on which the Veteran's PTSD diagnosis is based was reliant on the service personnel records submitted by the Veteran.  Further, in granting service connection for PTSD in March 2013, the Board noted that the record includes VA and private medical records showing a diagnosis of PTSD related to the Veteran's Vietnam experiences, which included the deaths by enemy fire of two officers and a senior NCO in his unit.  Thus, the grant of entitlement to service connection for PTSD by the Board was at least in part due to the submission of service department records that were not of record at the time of the prior final denial in May 2001. 

In light of the above analysis, the Board determines that the grant of entitlement to service connection for PTSD should be retroactive to the original claim for service connection filed in May 2000.  Accordingly, an effective date of May 4, 2000, but no earlier, for the grant of service connection for PTSD is granted.


ORDER

An effective date of May 4, 2000, for service connection for PTSD is granted.


REMAND

With regard to the remaining rating issues, a remand is required to allow for further development of the claims.  Initially, as the Board has above an effective date of May 4, 2000, the AOJ must determine the appropriate initial rating for that disability from May 4, 2000 to June 27, 2007.  In addition, the most recent VA examination for the Veteran's PTSD was performed in October 2013, but an April 2014 submission by the Veteran's private psychologist, as well as the Veteran's continued treatment for PTSD suggest that his psychiatric symptoms are more severe than contemplated at the examination.  Therefore, another VA examination should be scheduled to assess the current nature and severity of the Veteran's PTSD.

With respect to the hypertension rating claim, service connection was granted for hypertension in a May 2014 rating decision, and a noncompensable rating was assigned.  In June 2014, the Veteran, through his attorney, submitted a notice of disagreement (NOD) with regard to the initial rating assigned, but no Statement of the Case (SOC) has been issued.  Therefore, the issue must be remanded so that the AOJ can readjudicate the claim and issue an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to his service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with the rating claims and is not yet ripe for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his PTSD. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

2.  Notify the Veteran that he must report for any examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Issue an SOC in response to the Veteran's June 2014 NOD with the initial rating assigned for his service-connected hypertension in the May 2014 rating decision.
 
4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the most recent SOC in June 2014.  If any benefit sought remains denied, provide a SSOC to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


